               Case 5:18-cv-00978-G Document 26 Filed 08/14/19 Page 1 of 2




1
                         UNITED STATES DISTRICT COURT
2                       WESTERN DISTRICT OF OKLAHOMA
3

4    NOMAN BASIT,                  ) CASE NO. 5:18-cv-00978
                                   ) ___________________________
5             Plaintiff,           )
                                   )
6
         v.                        ) NOTICE OF SETTLEMENT
                                   )
     CAPITAL ONE BANK (USA), N.A., )
7
                                   )
              Defendants.          )
8
                                   )
9

10                              NOTICE OF SETTLEMENT
11
           NOTICE IS HEREBY GIVEN that Plaintiff Noman Basit (“Plaintiff”) and
12
     Defendant Capital One Bank (USA), N.A. (“Defendant”) have reached a
13

14
     settlement in the above-captioned matter. Counsel for the parties are in the process

15   of preparing and finalizing the Settlement Agreement and expect to file a Joint
16
     Stipulation of Dismissal within forty-five (45) days. Accordingly, Plaintiff
17
     respectfully requests that the Court vacate all deadlines.
18

19         Dated: August 14, 2019

20                                           By: s/ James A. Sellers
21
                                             James A. Sellers, OSB#184404
                                             Attorney for Plaintiff, Noman Basit
22                                           4740 Green River Rd., Suite 310
                                             Corona, CA 92880
23
                                             P: (657) 363-4699
24                                           E: jamess@jlohman.com
25



                                              -1-

                                     NOTICE OF SETTLEMENT
              Case 5:18-cv-00978-G Document 26 Filed 08/14/19 Page 2 of 2




1
                              CERTIFICATE OF SERVICE
2
           I hereby certify that on August 14, 2019, I electronically filed the foregoing
3

4    NOTICE OF SETTLEMENT with the court’s EFC system, which will notify all

5    attorneys of record, including:
6
     John P Mahoney
7    Conner & Winters-OKC
     211 N Robinson Ave
8
     Suite 1700
9    Oklahoma City, OK 73102
     405-272-5720
10
     Fax: 405-232-2695
11   Email: jmahoney@cwlaw.com

12
           Dated: August 14, 2019
13

14
                                             By: s/ James A. Sellers
                                             James A. Sellers, OSB#184404
15                                           Attorney for Plaintiff, Noman Basit
                                             4740 Green River Rd., Suite 310
16
                                             Corona, CA 92880
17                                           P: (657) 363-4699
                                             E: jamess@jlohman.com
18

19

20

21

22

23

24

25



                                              -2-

                                       NOTICE OF SETTLEMENT
